DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 15 June 2021. These drawings are acceptable.

Claim Objections
Claim 24 is objected to because of the following informalities:
In claim 24 on line 3, “verification” is misspelt.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 9, 11, 12, 14–21, and 23–25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 5 recites that “the primary controller and each of the at least two auxiliary controllers are configured to perform at least one diagnostic, and the primary controller and each of the at least two auxiliary controllers are configured to operate the power supply switch based on the at least one diagnostic.” The limitation renders the claim indefinite because it’s unclear what the diagnostic is of, or how it works. Based on the claims so far, claim 1 already seems to be providing a diagnostic function by having the primary controller control and at least two auxiliary controllers operate the plurality of zone control circuits based on an operation set-point and the sensed electrical characteristics, i.e. a diagnostic would read negative when the resistive heating elements were far from the electrical characteristics of the set-point. Therefore, it’s unclear what the difference between this diagnostic and the set-point control is. The disclosure includes more specific examples of diagnostic checks, but these examples are not joinable in a precise way, and it’s unreasonable to incorporate these into the claim via definition. Because the “diagnostic” here is not necessarily suggested as limiting, the Office understands it as broad enough to read on the set-point concept that is a part of claim 1.
The “diagnostic” and “diagnostic verification check” of claim 8 have the same issue, especially since the “defined operation parameter” is perfectly comparable to the “set-point” of claim 1.
The “diagnostic” of claim 9 also has the same issue, but is also indefinite because the claimed “performance characteristic” is perfectly comparable to the “electrical characteristics” of claim 1, rendering it unclear what the difference is supposed to be.
Similarly, claim 11 is indefinite because the difference between the “electrical characteristics” (ln. 3) and the “performance characteristic” (lns. 8–9) is unclear, and because the “diagnostic verification check” (lns. 10–11) is unclear, again at least in part because the “operation set-point” later in the claim already appears to have a diagnostic-type function. The Office sees no way to form a generalized definition of “diagnostic” from the examples given in the specification. Applicant should claim the specific forms of diagnostic performance—even if in the alternative—described in the disclosure. The claimed “diagnostic verification check to authenticate . . . one or more diagnostics” is quite unclear for doing a diagnostic on diagnostics, although this language may merely be inarticulate. The diagnostic here in claim 11 is more specific than the set-point concept that forms a part of claim 5 discussed above, e.g. “authenticate” is more specific than merely sensing, and will be understood in that way.
The “additional diagnostics” of claim 12 is indefinite for the same reason as “diagnostics” mentioned above.
Claim 21 recites, “a plurality of resistive heating elements configured to sense the electrical characteristics.” The language seems at least inarticulate, as heating elements have nothing to do with sensing electrical characteristics. It seems that the appropriate remedy is amendment to the claim specifying that the plurality of resistive heating elements are configured to have their electrical characteristics sensed. This is already reflected in the next and final section of the body of the claim.
Claim 23 is an exact duplicate of claim 2. Both claims depend from claim 1. Since claim 23 is new, is positioned right after new independent claim 22, and is nearby other new dependent claims that depend from claim 23 including dependent claim 24 that mentions “the diagnostic verification check” that is a part of independent claim 22 but is not included in independent claim 1, the Office guesses that the claim dependency of claim 23 is simply in error and should depend from claim 22, and will be examined as such.
Like other claims mentioned above, claim 22 provides for “a diagnostic verification check” (ln. 13), but further details that this involves “data exchanged” between “the at least two auxiliary controllers.” This type of diagnostic is sufficiently definite, particularly in light of the disclosure, and is specifically different from the “operation set-point” that is again also a part of this claim.
However, claim 24 recites “one or more diagnostics.” Although this is related to the sufficiently definite diagnostic verification check of claim 22, the language here is indefinite because it’s unclear what the difference between these “one or more diagnostics” is, and the “monitor operation of the heater zones based on the electrical characteristics” of claim 22 is. This operation monitoring of claim 22 already seems to be linked to the “data” mentioned nearby in the same claim.
Claims 14–20 and 25 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fennewald et al. (US Pub. 2005/0109767).
Claim 1: Fennewald discloses (fig. 12) a control system (234, 240, 230) for controlling a heater system having a plurality of resistive heating elements that define a plurality of heater zones (para. 66, “layered heaters 232”), the control system comprising:
a plurality of zone control circuits (230) configured to provide power to the plurality of resistive heating elements to have the plurality of resistive heating elements emit heat (power delivered from 238) and to sense electrical characteristics of the plurality of resistive heating elements (para. 32 explains that the two-wire controller determines temperature based on a calculated resistance);
at least two auxiliary controllers (240) coupled to the plurality of zone control circuits, wherein the at least two auxiliary controllers are configured to control power to the plurality of heater zones via the plurality of zone control circuits (explained in para. 66) and monitor operation of the heater zones based on the electrical characteristics of the plurality of resistive heating elements (para. 66 explains that temperature sensor input 236 is delivered either to 234 or to 240 as a separate power module); and
a primary controller (234) coupled to the at least two auxiliary controllers, the primary controller being configured to provide an operation set-point for each of the heater zones (para. 66 clearly suggests that 234 sets a desired temperature which is attained via power outputs 238 and checked via temperature inputs 236) based on the electrical characteristics, wherein the at least two auxiliary controllers operate the plurality of zone control circuits to supply power to the heater system based on the operation set-point.
Claim 4: Fennewald discloses a power supply switch (54, depicted in fig. 5, joinable into the fig. 12 embodiment) configured to couple and decouple a power source to the control system (necessary and inherent with its regulator function).
Claim 6: Fennewald discloses each of the zone control circuits including a power module to provide power to the heater zone (necessary and inherent to transfer power from 238 to 232 as depicted in fig. 12) and a sensor module to measure the electrical characteristics of the heater zone (evidenced by the resistance measuring feature of the two-wire controller mentioned at least in para. 32).
Claim 9: Fennewald discloses the at least two auxiliary controllers receiving electrical characteristics from the zone control circuits (para. 66 explains that temperature sensor input 236 is delivered either to 234 or to 240 as a separate power module), and based on the electrical characteristics calculate a performance characteristic (based on at least para. 32, the performance characteristic of temperature would be equal to the electrical characteristic; see the § 112(b) rejection above for more details).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fennewald as applied to claim 4 above, and further in view of Wilson et al. (US Pat. 6,242,720).
Fennewald discloses its primary controller and each of its at least two auxiliary controllers being configured to perform at least one diagnostic (the feedback-based control enabled by 230, 234, 236, and 238 described in para. 66 qualify as a diagnostic; see the § 112(b) rejection above for some other relevant commentary), and the primary controller and each of the at least two auxiliary controllers being configured to operate the power supply switch based on the at least one diagnostic (ibid.).
Fennewald does not disclose the primary controller and the at least two auxiliary controllers being coupled to the power supply switch.
However, Wilson discloses a similar system with a power supply switch (30) coupled to each of a primary controller (32) and two auxiliary controllers (26, 28).
It would have been obvious to one of ordinary skill in the art to couple the power supply switch of Fennewald to each of the primary and auxiliary controllers of Fennewald, as suggested by Wilson, to make doubly sure of power connection and disconnection.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 22 is allowed.
Claims 2, 3, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11, 12, 14–21, and 23–25 would be allowable if rewritten to overcome the objection, as well as the rejections under 35 U.S.C. 112(b), set forth in this Office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Miller et al. (US Pat. 4,223,385), Parker et al. (US Pat. 4,947,928), Hirasawa et al. (US Pat. 5,001,327), Lecouras et al. (US Pat. 5,900,177).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761